Citation Nr: 1022600	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-37 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert E. Legg, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, in which the RO, in pertinent 
part, denied entitlement to a TDIU.  

The Board notes that, in March 2006, the Board denied a claim 
for service connection for posttraumatic stress disorder 
(PTSD).  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2007 Joint Motion to Vacate and Remand, the Secretary 
of Veterans Affairs (VA) and the Veteran, through his 
representative, moved that the March 2006 Board decision be 
vacated and remanded.  The Court granted the motion by Order 
in April 2007.  In October 2007, the Board remanded the claim 
for service connection for PTSD for further development.  In 
an August 2009 rating decision, the RO granted service 
connection for PTSD, representing a full grant of the benefit 
sought with respect to that claim. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  Service connection has been 
established for post-operative residuals of a left knee 
meniscectomy with osteoarthritis dessicans (evaluated as 30 
percent disabling), PTSD (evaluated as 30 percent disabling), 
type II diabetes mellitus (evaluated as 20 percent 
disabling), peripheral neuropathy of the right and left lower 
extremities (each evaluated as 20 percent disabling), 
residuals of a fracture of the left second metacarpal 
(evaluated as 10 percent disabling), chronic diarrhea 
(evaluated as 10 percent disabling), and peripheral 
neuropathy of the right and left upper extremities (each 
evaluated as noncompensably (0 percent) disabling).  His 
combined disability rating is 80 percent.  The left knee and 
left finger disability ratings may be combined, as they both 
affect the musculoskeletal system.  The combined disability 
rating for these disabilities is 40 percent.  See 38 C.F.R. 
§ 4.25 (2009).  Alternatively, the disability ratings for 
diabetes mellitus, peripheral neuropathy of the extremities, 
and chronic diarrhea, may also be combined, as they result 
from a common etiology (diabetes mellitus).  The combined 
rating for these disabilities is 50 percent.  See 38 C.F.R. 
§ 4.25 (2009).  Based on the foregoing, the Board finds that 
the Veteran meets the schedular criteria for consideration of 
a TDIU.  See 38 C.F.R. § 4.16(a) (2009).  The determinative 
issue, therefore, is whether he is unable to secure and 
follow a substantially gainful occupation because of his 
service-connected disabilities.  

In support of the claim for a TDIU, the Veteran's attorney 
has argued that the Social Security Administration (SSA) 
found the Veteran to be unemployable largely because of a 
knee disability.  A March 1999 SSA decision reflects that the 
Veteran was awarded disability benefits based on bilateral 
knee arthrosis and spondylolysis with Grade I 
spondylolisthesis.  The Board notes that recent records of VA 
treatment reflect complaints regarding and treatment for low 
back pain and osteoarthritis at multiple sites, primarily the 
knees; however, service-connection has not been established 
for either a low back or a right knee disability.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

The Veteran was afforded a VA examination in conjunction with 
his claim for a TDIU in January 2007.  The examination 
request asked that the examiner evaluate the current status 
of the Veteran's left knee disability, diabetes mellitus, 
left second metacarpal, peripheral neuropathy, and chronic 
diarrhea, and asked that the examiner describe the extent of 
functional impairment due to the service-connected 
disabilities and how that impairment impacts physical and 
sedentary employment.  The VA examiner commented that the 
claims file was not available for review.  The Veteran stated 
that he last worked in 1996 as a welder and fitter, but was 
in a car accident in which he suffered a whiplash injury to 
his neck and was not able to return to work.  In regard to 
how his service-connected disabilities affected his ability 
to do physical employment, the examiner noted that the 
Veteran reported that he could not stand or walk too much 
because of his knee and neuropathy.  In regard to sedentary 
work, the Veteran stated that sitting too long caused his 
left knee to bother him more, so he did not think that he 
could sit long enough to do a desk job.  

Despite the fact that she recorded the Veteran's assertions 
regarding the impact of his service-connected disabilities on 
his employability, the examiner did not render a medical 
opinion as to the effect of the Veteran's service-connected 
disabilities on his ability to work.  Because VA undertook to 
provide a VA examination to evaluate the claim for a TDIU, 
the Board must ensure that such an examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the 
foregoing, the Board finds that a VA examination is necessary 
to obtain a medical opinion which clearly addresses the 
question of whether the Veteran's service-connected 
disabilities, alone, render him unable to secure and follow a 
substantially gainful occupation, consistent with his 
education and experience.

In addition to the foregoing, during a June 2009 VA PTSD 
examination, the examiner noted that the Veteran participated 
in weekly group therapy at the Vet Center.  However, these 
Vet Center treatment records have not been associated with 
the claims file.  As any outstanding records of Vet Center 
treatment are potentially pertinent to the appeal and within 
the control of VA, they should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, during VA treatment in December 2006, the 
Veteran described recent onset of a trigger finger of the 
left ring finger.  A consult to Pittsburgh Hand Surgery was 
requested.  An April 2007 record of VA treatment reflects 
that the Veteran had hand surgery done in March, and the 
psychiatrist noted that the Veteran was not able to work 
secondary to his back, knee, and hand problems.  
Nevertheless, records of treatment regarding this hand 
surgery have not been associated with the claims file.  It is 
not clear whether this surgery was conducted at the 
Pittsburgh VA Medical Center (VAMC) or a private facility.  
In any event, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  As such, the RO should attempt to 
obtain any outstanding pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of his 
service-connected disabilities.  Of 
particular interest are records from the 
Morgantown Vet Center and any records 
regarding the Veteran's March 2007 hand 
surgery, to include from the Pittsburgh 
VAMC.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
examination to obtain an opinion 
regarding the impact of his service-
connected disabilities on his 
employability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history should be obtained.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
Veteran's service-connected disabilities, 
alone, would preclude his obtaining and 
retaining substantially gainful 
employment consistent with his education 
and occupational experience.

The examiner should review the claims 
file prior to the evaluation.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


